      Case 1:21-cv-00071-CCC-LT Document 23 Filed 09/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARQUIS MIDDLETON,                         :   CIVIL ACTION NO. 1:21-CV-71
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
TINA LITZ and                              :
PRIMECARE MEDICAL, INC.,                   :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 21st day of September, 2021, upon consideration of the

motions (Docs. 17, 19) to dismiss by defendants, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The motions (Docs. 17, 19) to dismiss are GRANTED.

      2.     Plaintiff’s complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      3.     Plaintiff may file an amended complaint on or before October 21, 2021.

      4.     If Plaintiff does not file an amended complaint by the above date, this
             order shall operate to dismiss the complaint with prejudice and the
             court shall close this case.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
